        Case 1:18-cv-00608-YK Document 104 Filed 11/29/18 Page 1 of 6




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OWNER OPERATOR INDEPENDENT                   :
DRIVERS ASSOCIATION, INC., et al.,           :
                                             :
                   Plaintiffs,               : Case No. 1:18-CV-00608-YK
                                             :
                   vs.                       : Judge Yvette Kane
                                             :
PENNSYLVANIA TURNPIKE                        : Electronically Filed Document
COMMISSION, et al.,                          :
                                             :
                   Defendants.               :


 PLAINTIFFS’ SUPPLEMENTAL STATEMENT OF MATERIAL FACTS

      Plaintiffs’ Complaint alleges that “[t]he tolls imposed upon those who use the

Pennsylvania Turnpike are an undue burden on interstate commerce and an

impairment on the right of persons to travel,” Doc 1, ¶ 7; that “PTC’s tolls unduly

burden interstate commerce by causing the Pennsylvania Turnpike System to be

used as a revenue-generating facility designed to underwrite expenses incurred by

PennDOT in providing services and facilities throughout the Commonwealth that

have no functional relationship to the Pennsylvania Turnpike System,” id., ¶ 97; and

that the tolls “are excessive and are imposed for improper purposes thus constituting

an undue burden on interstate commerce.” Id., ¶ 107.
          Case 1:18-cv-00608-YK Document 104 Filed 11/29/18 Page 2 of 6




   I.      The Tolls on the Pennsylvania Turnpike Are a Burden on Interstate
           Commerce and Unduly Burden Citizens’ Right to Travel.

        Plaintiffs’ Statement of Material Facts filed in support of their Motion for

Partial Summary Judgment (Doc. 86), filed in support of Plaintiffs’ Motion for

Partial Summary Judgment (Doc. 84) on June 29, 2018, asserted that the excessive

tolls on the Pennsylvania Turnpike have had the effect of deterring travel on the

Turnpike and unduly burden interstate commerce.           See Doc. 86, ¶¶ 38-50.

Specifically, Plaintiffs stated that “[a]nnual costly toll increases place an undue

burden on Pennsylvanians,” citing the Pennsylvania Attorney General’s

Performance Audit of the Pennsylvania Turnpike Commission.

        Defendants Richards and Wolf objected to this particular statement on hearsay

grounds. See Doc. 91, ¶ 38. However, on November 27, 2018, in an interview with

KDKA Radio, Governor Wolf made the following statements:

           • “People using the turnpike are paying too much.”

           • “The turnpike really is driving business away.”

           • “[Act 44] just turned out to be too burdensome for the turnpike, and

              obviously for the people who use the turnpike.”

See Gov. Tom Wolf: Rising cost of turnpike tolls ‘driving business away’ from Pa.,

Tribune-Review (Nov. 27, 2018), https://triblive.com/state/pennsylvania/14342096-

74/gov-tom-wolf-rising-cost-of-turnpike-tolls-driving-business-away-from (Exhibit

1 hereto); Dave Lemery, Wolf sees bipartisan support for addressing Pennsylvania
                                          2
            Case 1:18-cv-00608-YK Document 104 Filed 11/29/18 Page 3 of 6




Turnpike          toll     hikes,      Watchdog.org         (Nov.       28,      2018),

https://www.watchdog.org/pennsylvania/wolf-sees-bipartisan-support-for-

addressing-pennsylvania-turnpike-toll-hikes/article_f7157014-f28c-11e8-aa43-

bff9888efd35.html (Exhibit 2 hereto) (both excerpting portions of interview with

Governor Wolf). Pursuant to F.R.E. 801(d)(2),1 Governor Wolf’s statements are

admissible as the statement of a party opponent to establish Plaintiffs’ positions that:

             • The tolls on the Turnpike are excessive (“People using the turnpike are

                paying too much”);

             • The tolls unduly burden interstate commerce and deter travel on the

                Turnpike (“The turnpike really is driving business away”; and “[Act

                44] just turned out to be too burdensome for the turnpike, and obviously

                for the people who use the turnpike.”)

    II.      The Excess Tolls Are Used to Support Projects That Have No
             Functional Relationship to the Turnpike.

          Plaintiffs also asserted that the excessive toll revenues are used to support

projects and services having no functional relationship to the Turnpike. See Doc.

86, ¶¶ 24-37. Governor Wolf’s statement that “[Act 44] is transferring money into

highways, construction outside the turnpike, which is the idea, but it’s just too


1
 Every circuit confronted with the issue after the Federal Rules of Evidence were
enacted has allowed the use of government admissions in civil cases. See, e.g.,
Jared M. Kelson, Note, Government Admissions and Federal Rule of Evidence
801(d)(2), 103 Va. L. Rev. 355, 383 (2017).
                                             3
         Case 1:18-cv-00608-YK Document 104 Filed 11/29/18 Page 4 of 6




expensive for the turnpike and turnpike customers” constitutes an admission by a

party opponent that supports Plaintiffs’ twin contentions that (1) the projects funded

by the tolls required by Act 44 in excess of the funds required to operate and maintain

the Turnpike are spent on projects that have no functional relationship to the

Turnpike; and (2) that those excess tolls unduly burden interstate commerce and in

fact deter travel.

                                      CONCLUSION

       Governor Wolf’s statements in a recorded interview concerning the Turnpike

and Act 44 are admissible evidence that support the allegations in Plaintiffs’

complaint, and undoubtedly overcome Governor Wolf’s and Secretary Richards’

hearsay objections to one portion of the statement. Plaintiffs respectfully bring the

Governor’s admissions to the attention of the Court.




                                           4
       Case 1:18-cv-00608-YK Document 104 Filed 11/29/18 Page 5 of 6




                                  Respectfully submitted,

                                  /s/ Kevin J. McKeon
                                  Kevin J. McKeon ID No PA 30428
                                  Dennis A. Whitaker ID No PA 53975
                                  Melissa A. Chapaska ID No PA 319449
                                  Hawke McKeon & Sniscak, LLP
                                  100 North Tenth Street
                                  Harrisburg, PA 17101
                                  (717) 236-1300
                                  (717) 236-4841 (f)
                                  kjmckeon@hmslegal.com
                                  dawhitaker@hmslegal.com
                                  machapaska@hmslegal.com

                                  Co-Counsel for Plaintiffs

                                  Paul D. Cullen, Sr. ID No DC 100230*
                                  Paul D. Cullen, Jr. ID No DC 463759*
                                  Kathleen B. Havener ID No DC 432638*
                                  * Appearing Pro Hac Vice
                                  The Cullen Law Firm, PLLC
                                  1101 30th Street NW, Suite 300
                                  Washington, DC 20007
                                  (202) 944-8600
                                  pdc@cullenlaw.com
                                  pxc@cullenlaw.com
                                  kbh@cullenlaw.com

                                  Counsel for Plaintiffs

Date: November 29, 2018




                                     5
       Case 1:18-cv-00608-YK Document 104 Filed 11/29/18 Page 6 of 6



                       CERTIFICATE OF SERVICE

      I hereby certify that, on November 29, 2018, I electronically filed the

foregoing document with the Clerk of the Court for the United States Court

District Court for the Middle District of Pennsylvania by using the ECF system.

Pursuant to LR 5.7, participants in the case who are registered ECF users will

be served by the ECF system.



                                          /s/ Melissa A. Chapaska
                                          Melissa A. Chapaska
                                          Hawke, McKeon & Sniscak, LLP
                                          100 N. 10th Street
                                          Harrisburg, PA 17101
                                          machapaska@hmslegal.com
